Citation Nr: 1715758	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  07-20 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to a service-connected right wrist disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to April 1980 and had subsequent service in the United States Navy Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is included in the claims file.  

This matter was previously before the Board in January 2014, July 2015, and June 2016, when it was remanded for additional development.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran had a diagnosis of arthritis within a year of separation from active service.  

2.  The preponderance of the evidence is against a finding that the Veteran's right hip disability initially manifested in service or is otherwise etiologically related to active military service, or that it was caused or aggravated by the Veteran's service-connected right wrist disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the Veteran's right hip disability have not been met.  38 U.S.C.A. §§ 101(22), 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Compliance

The Board previously remanded the Veteran's claim for additional development in January 2014, July 2015, and June 2016.  As documented in the Board's January 2014 remand order, the Veteran submitted service treatment records at his July 2012 hearing.  These, along with other additional VA treatment records, had not been associated with the claims file at the time of the July 2011 VA examination.  As such, the claim was remanded to associate the documents with the Veteran's claims file and to obtain a supplemental medical opinion regarding the nature and etiology of the Veteran's claimed disability.  The examiner was asked to review the newly-associated treatment records in rendering any opinions.  A medical opinion was obtained in April 2014, and the report indicates that the examiner reviewed the claims file, including the Veteran's service treatment records.  The examiner offered opinions regarding the cause of the Veteran's claimed hip disability.  

However, the Board remanded the claim for an additional medical opinion in July 2015.  Specifically, it was unclear from the April 2014 opinion whether the Veteran had a current right hip disability.  Additionally, the examiner did not indicate whether the Veteran's right hip bone graft for his right wrist might have aggravated or permanently worsened his claimed right hip disability.  The examiner provided a supplemental medical opinion in December 2015.  However, as reflected in the June 2016 remand, it remained unclear as to whether the Veteran had a current right hip disability diagnosed at any time during the appeal period, and it was not apparent whether the examiner considered relevant treatment records.  As such, the Veteran's claim was remanded to obtain an additional medical opinion and to obtain outstanding VA or private medical treatment records with the claims file, if any.  

Following the Board's June 2016 remand order, the agency of original jurisdiction (AOJ) sent the Veteran a letter requesting that he submit or identify any outstanding private medical treatment records.  The AOJ also associated outstanding treatment records from the Spokane VAMC with the claims file.  In addition, the examiner rendered a supplemental medical opinion in September 2016.  The medical opinion addressed the questions posed by the Board in its June 2016 remand such that when considering the examination reports and medical opinions in their totality, they are adequate for the purpose of determining whether the Veteran is entitled to service connection.  Thus, in light of the history detailed above, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Here, the RO provided pre-adjudication notice, by letter, in July 2006.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Available service treatment records, post-service medical treatment records, Social Security Administration records, and lay statements have been associated with the record.  

Concerning the Veteran's service treatment records, the Board notes that as set forth in a September 2009 letter, the AOJ was unable to obtain the Veteran's records.  However, at his July 2012 hearing, the Veteran submitted original copies of service treatment records that were subsequently associated with the claims file.  As there is no further indication of additional outstanding service treatment records that can be obtained, the Board concludes that VA has no further duty to attempt to obtain outstanding service treatment records.  See 38 C.F.R. § 3.159(c)(2).  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Veteran was afforded VA hip examinations, or VA medical opinions were obtained, in December 2003, November 2004, April 2011, July 2011, April 2014, December 2015, and September 2016.  A review of the examination reports and the medical opinions indicates that the examiners reviewed the Veteran's medical records, conducted an examination of the Veteran or considered applicable examination reports, and offered medical opinions based on examination of the Veteran, his medical history, and their clinical expertise.  When considered as a whole, the examination reports and medical opinions of record are therefore thorough and adequate, and an additional medical examination or opinion is not necessary to decide the instant claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As the Veteran has not identified any additional relevant evidence concerning his claim, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Active service includes active duty and any period of active duty for training (ACDUTRA) during which the veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty.  See 38 C.F.R. § 3.6(a), (c).  

To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (stating that when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition).  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran contends that he is entitled to service connection for a right hip disability resulting from a hip bone graft that was used for the Veteran's service-connected right wrist disability during an October 1998 radiocarpal fusion surgery.  As reflected in a December 1995 rating decision granting service connection for the Veteran's right wrist disability, the Veteran sustained a right wrist injury in February 1995 during a period of ACDUTRA.  The record reflects that the Veteran has undergone several surgeries for his right wrist since the February 1995 injury, including the October 1998 fusion surgery.  

A review of the Veteran's service treatment records show no treatment for hip-related complaints during his period of active duty service.  At his April 1980 separation examination, the Veteran's lower extremities and spine/other musculoskeletal system were clinically evaluated as normal.  

In reports of medical examination from the Veteran's reserves service dated in March 1982, March 1984, March 1987, December 1990, and March 1993, the Veteran's lower extremities and spine/other musculoskeletal system continued to be clinically evaluated as normal.  In corresponding reports of medical history, the Veteran denied any history of arthritis, rheumatism, or bursitis; or bone, joint, or other deformities.  There are no service treatments of record documenting any complaints or treatment related to the Veteran's hips.  

A February 1995 treatment record from the Fairchild Air Force Base notes that the Veteran complained of wrist pain from moving freight on February 6, 1995.  The treatment record indicates that the Veteran's wrist eventually became swollen, that he put ice on it, and that he was still working.  He was diagnosed with tendonitis of the wrist extensor, and there do not appear to be any notations regarding symptoms affecting other parts of the Veteran's body.  

A March 1995 follow-up record from the Fairchild Air Force Base notes right wrist and elbow symptoms, but it does not appear to indicate symptoms at any other locations.  Similarly, private medical records dated in 1995 from Dr. Rutherford at the Holy Family Orthopedic Clinic, St. Joseph's Hospital, and Associated Orthopaedic Specialists reflect wrist-, and occasionally, elbow-related complaints following the February 1995 lift injury.  

A June 1995 orthopedic consultation report regarding the Veteran's February 1995 right wrist injury provides that the Veteran was injured lifting a medical unit and that he self-treated his wrist with a wrap.  The Veteran's symptoms worsened, and he was later placed in a cast and had physical therapy.  At the time of the consultation, the Veteran was in constant pain at his radial wrist with occasional pain across his dorsal wrist.  The impression was probable ligament injury.  

In a January 1996 report of medical history, the Veteran denied any history of arthritis, rheumatism, or bursitis; or bone, joint, or other deformities.  A Medical Board Report concerning the Veteran's right wrist was completed in January 1996.  The report describes the February 1995 lifting injury, adding that the Veteran noticed a pop in his right wrist that was treated as a mild wrist sprain.  The Veteran was unconcerned until he shook hands with a compatriot and noticed exquisite pain localized to the wrist of his right hand, and he was then treated at the Fairchild Air Force Base.  He had since undergone diagnostic arthroscopy and reconstruction of the dorsal scapholunate ligament and capsular complex in August 1995.  The diagnosis was scapholunate ligament tear, right wrist, surgically treated.  The report does not document any non-wrist related complaints or symptoms.  In January 1996, he began receiving physical therapy at the Fairchild Air Force Base for wrist-related complications following the February 1995 injury and August 1995 surgery.  In his general history form, the Veteran indicated he had pain in his right wrist that extended to his elbow, and he noted that he had no other known medical problems.  

Following the February 1995 injury, the Veteran had several surgeries performed on his right wrist, including an October 1998 right radiocarpal fusion surgery that included a bone graft from the Veteran's right iliac crest.  A May 1999 VA follow-up pertaining to the Veteran's fusion surgery indicates that he complained of pain throbbing up into his right shoulder, in addition to pain along his radial nerve.  On physical examination, his incisions were well-healed.  

An August 1999 VA treatment record notes the Veteran's right wrist fusion surgery and provides that the Veteran was now experiencing forearm and neck pain that started after lifting a 25-pound melon at work two weeks prior.  The assessment was right ext. mass strain and torticollis.  The Board notes that the Veteran filed a worker's compensation claim pertaining to this injury.  As reflected in a January 2000 orthopedic evaluation that was prepared for the worker's compensation claim, the Veteran reported right wrist, neck, and upper extremity pain, and it was specifically documented that the Veteran noted no additional pain, numbness, tingling, or weakness that was not discussed in the report.  Additionally, private treatment records from Dr. Boone dated between and December 1999 and February 2000 reflect treatment for neck and shoulder pain.  The treatment records note some decreased grip associated with the Veteran's fused right wrist, but they do not relate any complaints pertaining to the Veteran's right hip or leg.  

An April 2001 VA physical therapy note references four right wrist surgeries with chronic right upper extremity pain.  The Veteran also reported right hip pain that he attributed to the bone graft.  The provisional diagnosis was right wrist and hip pain.  The goal for physical therapy treatment was to reduce the Veteran's shoulder pain.  

A November 2001 private treatment record from Dr. Larsen provides that the Veteran complained of hip pain that had persisted for over two weeks.  A private X-ray of the Veteran's hip that was taken on the same day indicated there were some prostate calcifications, but the Veteran's pelvis and right hip were unremarkable.  There was no evidence of arthritis or fractures.  However, the treatment record reflects that according to Dr. Larsen, X-rays revealed mild arthritic changes of the hips bilaterally.  The assessment was osteoarthritis of the hips.  

A March 2002 VA treatment record provides that the Veteran continued to have pain in both hips that was not a daily occurrence, including sharp pains on the right side.  The onset of the pain was noted as one year prior.  The treating provider noted that the Veteran saw Dr. Larsen in November 2001 and that X-rays showed only mild arthritis.  On physical examination, there was moderate tenderness on palpation of region of the right hip, superior to the trochanteric region.  The impression was bilateral hip pain, etiology unclear.  The provider added that X-rays did show mild degenerative joint disease, but he doubted this fully explained the pain.  Additionally, the pain was not quite situated to indicate a trochanteric bursitis.  

A VA physical therapy record dated in July 2002 includes an assessment of pain, right post and lateral hip/sacroiliac with referred pain down right leg when standing and/or walking.  It notes that there was a spinal stenosis diagnosis in the Veteran's chart that was unconfirmed and positive sacroiliac compression.  There is also a notation of osteoarthritis hips vs. lumbar spine workup as component of pain.  

An April 2003 VA physical therapy note reflects treatment for a flare-up of low back and right hip pain.  The record reflects that the Veteran re-injured his back six weeks prior when getting out of a pick-up truck.  In addition to back pain, he had pain in his right posterior hip with occasional "locking."  The treatment note includes results of a recent MRI showing spondylosis, disc bulge, and spinal stenosis, and the impression was symptoms consistent with acute disc injury/sciatica.  As a precautionary measure, the Veteran was to avoid lumbar flexion.  A July 2003 VA physical therapy progress summary note provides that the Veteran's pain was mostly at the right hip, which extended from his outside right hip to outside right knee, to the inside of his right ankle.  The Veteran exhibited limited range of motion of the right hip at the time.  In August 2003, the Veteran was noted to have reached his maximum potential for physical therapy.  

An October 2003 private treatment record from Dr. Larsen indicates that the Veteran complained of pain in his knees and hips, especially his right hip.  On physical examination, there was pain on range of motion testing of the right hip.  The assessments included right hip pain.  

The Veteran was afforded a VA hip examination in December 2003.  Examiner H.Y.L. referenced the Veteran's multiple right wrist surgeries, including the surgery involving the right hip bone graft.  The Veteran indicated that he had a problem with his right hip ever since then for the past few years.  The Veteran's symptoms were sharp pain in the hip area down to the right ankle that occurred two to three times a day.  The Veteran had a difficult time walking with the use of a cane.  Treatment was ongoing physical therapy, shoe inserts, and various medications, including pain relievers and a muscle relaxant.  There was weakness of the hip, and the Veteran indicated that on occasion, he needed a cane to assist with walking.  On physical examination, there was tenderness at the Veteran's right hip.  According to an X-ray study, the Veteran's right hip bone, soft tissue, and joint spaces were normal.  The examiner gave a diagnosis of tendonitis of the right hip.  The subjective factor was pain, and the objective factor was decreased range of motion.  

In a January 2004 statement, the Veteran wrote that his right hip, lower leg, and lower back had been impaired since the right wrist fusion surgery and bone graft.  

Examiner L.C. wrote a supplemental medical opinion in November 2004.  The examiner referenced the Veteran's October 1998 operative report pertaining to his right radiocarpal fusion with right iliac crest bone graft, multiple medical treatment records pertaining to the Veteran's low back and right hip pain dated between 2001 and 2003, and the December 2003 examination report.  The examiner opined that based on the prior examination of the Veteran and a review of pertinent medical records, it was less likely than not that his current right hip condition was caused by, or was otherwise the result of, the bone graft harvest that was performed at the time of his right wrist surgery.  

The examiner acknowledged the April 2001 physical therapy record reflecting that the Veteran attributed his right hip pain to the bone graft harvest, but stated that a detailed examination of the Veteran's medical records appeared to indicate otherwise.  For instance, in March 2002, the Veteran was found by a VA physician to have tenderness to palpation superior to the trochanteric region.  The Board notes that although the report refers to this as an August 2002 record, this appears to be a typographical error.  Highlighting VA physical therapy progress notes dated in 2003, the examiner noted that the Veteran presented with mainly low back pain and right hip pain.  The area of tenderness appeared to be on the lateral aspect of the hip as well as in the groin area, and he was found to have a positive straight-leg raising test and sacroiliac compression test in April 2003.  According to the examiner, the area of tenderness documented in these medical records failed to correspond to the anterior iliac crest region of the bone graft harvest as indicated in the October 1998 operative report.  The examiner stressed that, in fact, the Veteran had been noted to have spondylosis, disc bulge, and spinal stenosis of his lumbar spine based on MRI.  

The examiner wrote that based on the medical record findings of positive straight-leg raising test and documented sciatica on the physical examination, it was at least as likely as not that the Veteran's right hip pain was related to his lumbar condition as opposed to the mild arthritis that was documented on X-ray.  As such, the examiner opined that the Veteran's current right hip condition was less likely than not caused by, or a result of, the bone graft harvesting during his right wrist fusion.  

A January 2006 VA primary care note indicates that the Veteran reported chronic low back pain that had worsened over the past two months, with sharp pain extending from his right lower back into his right buttock and ankle.  Impressions included chronic low back pain, now with sciatica and focal neurologic finding.  

A February 2006 private treatment record from Dr. Larsen provides that the Veteran complained of hip, neck, and lower back pain.  Assessments included lumbar disc disorder.  An April 2006 record notes the Veteran's right hip pain with a duration of three years and includes an assessment of suboptimally controlled pain.  

In May 2006, the Veteran was admitted to St. Joseph's Hospital for several days for pancreatitis and pain management of his low back and right hip pain.  On admission, he had back pain radiating into his flank area, into his groin area, and down his leg.  A progress note during his admission provides that no source of the pain was found on CT-scan, but he had significant pain on physical examination.  The assessment was low back pain with radiation into the leg, most likely sciatica type pain.  The Veteran's primary diagnosis on discharge was pancreatitis, and his secondary diagnosis was exacerbation of chronic low back pain with right hip pain.  

A June 2006 private physical therapy record from St. Joseph's notes a 1997 back injury during the Veteran's service in the Navy Reserves and provides that the bilateral leg pain that the Veteran had been experiencing had subsided, and he was now experiencing right-sided leg pain.  The assessment was lower back pain with probable neurological involvement of the right L3.  A VA physical therapy record from June 2006 notes that the Veteran had right-sided low back pain/sacroiliac into the groin in front of the hip, and down the outside of the leg to the big toe.  The record references the Veteran's recent hospitalization for pancreatitis and sciatic pain in addition to February 2006 CT-scan and X-ray reports.  The assessment was chronic back pain/recent exacerbation/pain right lumbar/sacroiliac with radiculopathy/neural foraminal stenosis.  

In an October 2006 statement, the Veteran wrote that his right hip arthritis never showed up until after the bone graft was taken for his right wrist surgery.  

A July 2007 VA primary care note provides that the Veteran complained of chronic pain.  The Veteran was noted as being somewhat non-specific in his description of what specifically was bothering him, but when pressed for details, he described a trauma to his "left" wrist in the middle-1990s that he felt was the source of his problems.  The Board notes that although the treatment record refers to the Veteran's left wrist and hand, these appear to be typographical errors given the noted history regarding the Veteran's wrist in the treatment record, and the Board assumes the record relates to the Veteran's right hand and wrist.  The Veteran detailed his history of wrist surgeries, including the fusion surgery involving the hip bone graft.  The Veteran reported that his pain began at that time, and he described it as omnipresent.  In addition to wrist pain, the Veteran reported pain on the right side of his body, from his head to his foot.  According to the treating physician, the Veteran was not able to be more precise about the nature or time course of his pain, but he was emphatic in stating that prior to his accident, he was healthy and active.  The physician wrote that it was somewhat difficult to understand the issues because the Veteran was a difficult historian.  The assessments included chronic pain syndrome.  

A February 2008 VA general medicine record notes the Veteran had right-sided body pain at his neck, arm, and low back since the right wrist surgery involving the hip bone graft.  Intermittent front leg pain stemming from the low back was noted to have progressed over the past four weeks.  It was noted that the Veteran had been advised by his primary care physician to see a neurologist and be evaluated for cam shaft impingement.  The assessment was chronic pain.  An addendum notes that a CT scan of the lumbar spine showed some pinching of the nerve starting.  

An October 2008 private treatment record from St. Joseph's hospital provides that the Veteran complained or right flank pain and back pain and notes that he had a recent diagnosis of sciatica and a previous history of kidney stones.  The assessment was right flank pain, consistent with likely sciatica, without evidence of renal obstruction or calculus.  

A January 2009 treatment record from the Dr. Larsen indicates that the Veteran reported an increase in back pain after throwing bags of pellets at work.  The pain started in his right-sided cervical spine, and went down through his spine and into his right hip and leg.  The assessments included pain in limb and muscle spasm.  A Spine Team treatment record dated less than two weeks later notes that the Veteran presented with multiple reports of pain, including significant low back pain that radiated into his right leg and foot.  The Veteran reported a long history of pain in his shoulders and lower back that began during the Navy Reserves.  The treating provider noted that the Veteran was lifting a bag with other men and began to experience pain in his shoulders and thoracic spine.  Findings on physical examination included tenderness to palpation over the right greater trochanter.  Assessments included chronic lumbar pain with degenerative disc and joint disease with abnormalities seen at L3-4, L4-5, L5-S1, and right greater trochanteric bursitis.  A February 2009 EMG report from the Spine Team includes a presumptive diagnosis of lumbosacral radiculopathy without motor deficit.  A February 2009 treatment record from Dr. Larsen notes that the Veteran complained of hip pain, in addition to neck and low back pain.  Assessments included lumbar disc disorder.  

A March 2009 buddy statement from D.H., a former service-member, notes that the Veteran was injured during his two-week annual active duty training in the 1990s and that the Veteran's health had drastically diminished over the thirteen years he had known the Veteran.  A buddy statement from B.E. described that the Veteran frequently lies in bed all day due to his pain and pain medications.  

An August 2009 letter from Dr. Larsen notes that the Veteran had been his patient since the middle 1990s and that the Veteran was currently receiving care for his chronic pain in his left shoulder, neck, and lower back.  Dr. Larsen wrote that the Veteran was also receiving care for his neck and lower back at the Spine Team, which Dr. Larsen felt was necessary.  Dr. Larsen opined the Veteran's injuries were military-related, adding that he saw the Veteran shortly after he returned from his active duty training.  

In a September 2009 buddy statement, R.F., who was performing annual training with the Veteran in February 1995, described moving a heavy piece of machinery with the Veteran.  R.F. wrote that while they were maneuvering the equipment onto an elevator, she witnessed the Veteran drop to his knees due to pain in his back in wrist, and he was in constant pain afterwards.  

In an April 2010 letter, the Veteran's spouse wrote that the Veteran's wrist injury was not the only injury he sustained in February 1995 and that he has had back problems since that time and "ultimately resulted in all the problems he is experiencing at this time."  

The Veteran was afforded a VA examination in April 2011, which was performed by H.Y.L., the same examiner who performed his examination in December 2003.  The Veteran reported being diagnosed with arthritis and that his condition had existed for fifteen years, and the injury was characterized as a lift injury from 1996 involving heavy equipment.  The Veteran reported weakness, swelling, giving way, tenderness, and pain that extended into the right lower leg.  While the report notes that the Veteran reported having surgery on his hip at the VA in 2009, this appears to be in error, as there is no indication in the Veteran's VA or private medical treatment records that he had hip surgery.  On physical examination, there was tenderness at the Veteran's right hip, but no signs of edema, instability, abnormal movement, effusion, weakness, guarding of movement, or malalignment.  A neurological examination showed no sensory deficits from L1-L5, and there were no signs of chronic and permanent nerve root involvement.  A .1 x 17 cm. right hip scar showed no evidence of keloid or disfigurement.  An X-ray of the Veteran's right hip was within normal limits.  The examiner gave a diagnosis of right hip tendinitis given subjective factors of pain and objective factors of tenderness.  

A June 2011 letter from private physician Dr. Larsen notes that the Veteran has had extensive treatment on his right wrist, shoulder, neck, and lower back since 1995 and that he referred the Veteran to the Spokane Spine Team for his chronic shoulder, neck, and lower back problems.  He wrote that the Veteran experienced daily pain, and he opined that the Veteran's right wrist, neck, shoulder, and back injuries were more likely than not caused by the heavy lifting accident sustained in 1995 while performing military duties.  

In July 2011, an independent medical opinion was obtained from L.C., the examiner who completed the November 2004 medical opinion report.  The examiner highlighted and discussed multiple medical records and diagnostic imaging reports dating between 2001 and 2010 that pertained to the Veteran's right wrist injury and treatment for multiple pain, including at the right hip.  With respect to the Veteran's right hip, the examiner opined that it was less likely than not that the Veteran's right hip arthritis was caused or permanently aggravated by his service-connected right wrist disability.  The examiner referenced the April 2001 physical therapy consult note providing that the Veteran attributed his right hip pain to the bone graft that was used for his right hip fusion and that the Veteran also reported right hip problems ever since the bone graft at his December 2003 VA examination.  However, the examiner noted that at a March 2002 treatment, the Veteran had pain in both hips of an unclear etiology and that the treatment provider indicated that the mild degenerative joint disease found on X-ray could not fully explain his hip pain.  The examiner added that bone grafts used for fusion are normally taken from the iliac crest, not the hip joint itself, and that the April 2011 examiner indicated that there were no visible scars on the Veteran's right hip during the examination.  As noted above, there was a visible scar, however there was no noted disfigurement or keloid associated with the scar.  The examiner therefore opined that it was less likely than not that the Veteran's right hip condition was caused or permanently aggravated by his service-connected right wrist disability.  

In a June 2012 letter, the Veteran discussed injuring himself during the February 1995 lifting incident while performing active duty training and wrote that he sustained injuries to his right wrist, neck, right shoulder, and lower back.  The Veteran also discussed the lifting incident at his July 2012 Travel Board hearing.  The Veteran noted that he had had physical therapy for his right hip.  The Veteran also discussed two separate workers compensation claims, one with Yokes and one with Safeway.  The Board notes that based on a review of records associated with these claims, they do not appear to pertain to the Veteran's hip, and therefore, they will not be further addressed.  

In April 2014, examiner R.N. prepared a VA medical opinion pertaining to the Veteran's right hip.  The examiner wrote that there was no evidence suggesting that the Veteran had any permanent hip disability that was caused by the bone graft that was taken from his hip to fuse his wrist.  According to the examiner, the graft was taken from an area that is not in the actual hip joint and would not cause the Veteran's cam shaft impingement.  The examiner added that the graft site was well-healed and that his hip was normal based on a 2011 X-ray.  

R.N. prepared an additional medical opinion in December 2015.  The examiner repeated his earlier findings and added at the Veteran's joint was not affected by the bone graft.  Additionally, the examiner wrote that the Veteran's hip pain was due to his sciatic nerve radiculopathy and was not an actual hip joint problem, but instead, was a sciatic nerve issue.  The examiner added that the condition appeared to have a relation to his L & I injury in 2009.  

An additional medical opinion was obtained from R.N. in September 2016.  The examiner noted that the Veteran had no hip issues during service.  The examiner continued to opine that the Veteran's right hip condition was not related to the iliac crest bone graft that was used for the right wrist fusion surgery.  The examiner also continued to maintain that the Veteran's current right hip and leg pain are related to sciatica, and not to an actual hip condition.  The examiner acknowledged that while the Veteran's records showed diagnoses of cam shaft impingement and tendonitis, and reported hip pain associated with these diagnoses, these diagnoses were not at all related to the Veteran's hip graft site.  As detailed by the examiner, the iliac crest, where the bone graft was taken, is in the upper portion of the hip bone, and no joint or tendon is attached at this point.  Additionally, the Veteran's iliac crest donor site was well-healed.  The examiner acknowledged that a review of the Veteran's medical records, such as a 2001 record document right hip pain, showed that the Veteran reported some post-operative donor site pain for a couple of years following the procedure.  However, there was no longer donor site pain, and therefore, the Veteran's post-operative pain diagnosis was no longer active.  The examiner could not comment on whether the Veteran's tendonitis or cam shaft impingement were active diagnoses.  However, he was able to state that these were not complications or residuals of his donor graft from the iliac crest.  

The examiner noted that the Veteran's current primary care physician reported that the Veteran had chronic back, neck, right shoulder, and leg pain associated with sciatica.  The examiner also provided that based on a view of the Veteran's VA treatment records, it was clear that he had chronic pain in the neck, back, right arm, and shoulder, however, there were no specific right hip complaints.  According to the examiner, there was no current known diagnosis for any right hip condition, nor were there complaints of right iliac crest pain to his primary care provider.  According to the examiner, hip joint issues, if present, had not been complained of, and would not be related to the iliac crest donor site, as this site is far from the hip joint itself and does not cause tendonitis or cam shaft impingement.  The examiner maintained that the Veteran's description of right hip and leg pain, as reflected in his medical records, is clearly related to sciatica, which radiates from the Veteran's back and into his hip and down his right leg.  His symptoms are not demonstrative of an actual hip condition.  The examiner added that it is not uncommon for people suffering from sciatica to report hip pain, but by being able to apply clinical expertise, clinicians are generally able to distinguish sciatica from hip conditions.  

      Analysis

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Where, as here, the record does not contain any evidence of arthritis involving the right hip within one year of separation from service, service connection on a presumptive basis is not warranted.  The earliest objective medical evidence of record that includes any assessments or diagnostic imaging reports indicating arthritis was in November 2001.  Accordingly, the Veteran is not entitled to service connection for arthritis of the right hip on a presumptive basis.  

To establish service connection on a direct or secondary basis, there must be evidence of a current disability.  See Shedden, 381 F.3d at 1167.  The Veteran's treatment records reflect mild hip arthritis, and the December 2003 and April 2011 examination reports detailed above note diagnoses of right hip tendonitis.  Although the examiner indicated in his September 2016 opinion that he could not comment on whether the Veteran's tendonitis or cam shaft impingement were active diagnoses and that the Veteran's current complaints did not pertain to a current right hip condition, when affording the benefit of the doubt to the Veteran, the examination reports and opinions suggest that the Veteran had cam shaft impingement and/or tendonitis during the pendency of the appeal.  Thus, the Board finds that the element of a current disability has been met in this case.  

The Board notes that although a January 2009 private treatment record from the Spine Team following a work-related lift injury includes an assessment of right greater trochanteric bursitis, the evidence is against a finding that the Veteran has had a diagnosis of chronic greater right trochanteric bursitis during the course of the appeal.  Significantly, subsequent treatment records from the Spine Team, the Veteran's long-time primary care physician Dr. Larsen, and the VA do not include assessments or diagnoses of trochanteric bursitis.  As such, the issue of trochanteric bursitis will not be further addressed, and the Board finds no reason to obtain clarification regarding pertinent right hip diagnoses.  

While the Shedden element of a current disability has been met, when considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection is not warranted for the Veteran's current right hip disability, as the weight of the evidence is against a finding that his disability was caused by, or is otherwise etiologically related to, his active military service, to include his service-connected right wrist disability.  

Although the Veteran contends that his right hip disability is due to the right iliac crest bone graft that was taken for his right wrist surgery, this assertion is inconsistent with other, more probative evidence of record, such as the above-noted VA medical opinions and the Veteran's medical treatment records.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

As detailed above, both examiners L.C. and R.N. opined that it was less likely than not that the Veteran's right hip disability was caused by, or was otherwise the result of, the bone graft that was taken from his iliac crest to fuse his right wrist.  As stressed by both examiners, the area of tenderness documented in the Veteran's medical treatment records fails to correspond to the anterior iliac crest, the specific region of the bone graft harvest as indicated in the October 1998 operative report.  According to examiner R.N., the graft was taken from an area that is not in the actual hip joint, and moreover, no joint or tendon is attached at the iliac crest.  Therefore, the Veteran's joint was not affected by the bone graft, and there was no evidence suggesting that the Veteran had any permanent hip disability that was caused by the bone graft.  The examiner acknowledged that while the Veteran's records showed diagnoses of cam shaft impingement and tendonitis, and reported hip pain associated with these diagnoses, these diagnoses were not at all related to the Veteran's hip graft site, and they were not complications or residuals of a donor graft from the iliac crest.  Additionally, the Veteran's iliac crest donor site was well-healed, and the Veteran's hip was normal based on a 2011 X-ray.  

Both examiners acknowledged that the Veteran's contention that his right hip pain is due to his bone graft harvest, including the April 2001 treatment record noting a complaint of right hip pain since the procedure, but they ultimately concluded that his medical records and history indicated otherwise.  Specifically, both examiners concluded that the Veteran's right hip symptoms were not due to a diagnosed hip condition.  Instead, they opined that his symptoms were due to sciatica, a low back condition.  In opining that it was at least as likely as not that the Veteran's right hip pain was related to his lumbar condition as opposed to the mild arthritis that was documented on X-ray, examiner L.C. highlighted the nature of the Veteran's complaints, in addition to objective medical evidence, such as a positive straight-leg raising test and sacroiliac compression test in April 2003, findings of spondylosis, disc bulge, and spinal stenosis of his lumbar spine based on MRI, and assessments of sciatica.  Examiner R.N. similarly maintained that the Veteran's description of right hip and leg pain, as reflected in his medical records, was clearly related to sciatica and was not demonstrative of symptoms pertaining to an actual hip condition.  Examiner R.N. also stressed that the Veteran's primary care physician only reported that the Veteran had chronic back, neck, right shoulder, and leg pain associated with sciatica.  

The examiners' opinions attributing the Veteran's right hip symptoms to his sciatica are consistent with other medical evidence of record that appears to link his right hip and/or right leg pain radiating from his back to a low back disorder as opposed to a particular hip disorder.  For instance, although the Veteran complained of hip pain at a February 2006 treatment with Dr. Larsen, Dr. Larsen gave an assessment of lumbar disc disorder.  Similarly, while the Veteran was admitted to St. Joseph's for several days due to right flank and low back pain that radiated into the Veteran's hip/groin area and down his leg, a progress note during his admission provides that no source of the pain was evident from a CT-scan and that the assessment was low back pain with radiation into the leg, most likely sciatica-type pain.  A February 2009 treatment record from Dr. Larsen reflecting a complaint of hip pain, in addition to neck and low back pain, includes an assessment of lumbar disc disorder, but no assessments pertaining to a hip condition.  

In support of his opinion that the Veteran's current right hip condition had not been permanently worsened by his service-connected right wrist disability, examiner R.N. stressed that no records confirmed any right hip-related complaints aside from sciatica over the last several years and that the Veteran's right hip was normal based on X-ray imaging.  Given that there is no competent evidence of record indicating otherwise, the Board places significant weight on the examiner's conclusion with respect to aggravation.  

Examiners L.C. and R.N. based their opinions on pertinent medical records and their medical knowledge and skill, and given the rationale provided in the reports, the Board finds the examiners' opinions to be highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  Particularly in light of their opinions and rationale, the evidence of record weighs against a finding that the Veteran's right hip disability was caused or permanently aggravated by the right iliac crest bone graft that was taken for his service-connected right wrist.  Instead, the record supports a finding that his symptoms are related to sciatica, a low back condition.  Additionally, as the Board previously denied the Veteran's claim for service connection for his low back disability, and there is no indication of a request to reopen that claim, the Board does not have jurisdiction to review his low back disability, nor does it find that a referral to the AOJ is warranted.  

The record provides that throughout the course of the appeal, the Veteran has attributed his right hip disability to the bone graft that was taken for his service-connected right wrist.  There is no clear indication that he has contended entitlement to service connection on a direct basis.  Nevertheless, the Board has considered whether the record indicates that the Veteran's disability might be directly rated to his active military service, including any applicable period of active duty for training.  For the reasons set forth below, the evidence of record is against a finding that the Veteran is entitled to service connection on a direct basis.  

As for the Veteran's active duty from February 1976 to April 1980, his separation report of medical examination shows that his lower extremities and spine/other musculoskeletal systems were clinically evaluated as normal.  There are no service treatment records documenting any hip-related issues, nor has the Veteran related any specific in-service hip-related injuries or symptoms during this period.  As such, there is no evidence of record suggesting there might be a relationship between his current condition and his active duty service sufficient to establish service connection, or to warrant an additional medical opinion.  See Shedden, 381 F.3d at 1167; McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

As for the possibility that the Veteran's current condition might be the result of a disease or injury incurred during a period of active duty for training, the Board notes that the record points to no specific injuries or incidents that might be relevant to the Veteran's claim, aside from the February 1995 lift injury.  However, treatment records from 1995 and 1996 that pertain to the lift injury, in addition to the January 1996 Medical Board Report, only document complaints and symptoms pertaining to the Veteran's right wrist, and, on occasion, his right hand, forearm, and elbow.  There is no indication that the Veteran reported any hip-related symptomatology.  Moreover, in a January 1996 report of medical history, he denied any history of arthritis, rheumatism, or bursitis; or any bone, joint, or other deformities.  Additionally, in the general history form that he completed when beginning physical therapy at the Fairchild Air Force Base for wrist-related complications following the February 1995 lifting accident and August 1995 surgery, the Veteran indicated that he had pain in his right wrist that extended to his elbow, but he denied having any other known medical problems.  

Given this background, and the examiners' opinions that the Veteran's symptoms are related to sciatica, the record provides no indication that his disability was incurred during his February 1995 period of active duty for training.  In this regard, the Board finds compelling that in letters from Dr. Larsen, the Veteran's long-time primary care physician who has treated him for various conditions and pain, Dr. Larsen only wrote that he opined that the Veteran's shoulder, neck, and lower back conditions were related to the February 1995 lifting injury.  Dr. Larsen did not provide any indication in these letters that he attributed any particular right hip condition to this injury.  Thus, while the Board acknowledges that the examiners' opinions did not specifically address a possible etiological connection between the February 1995 injury and the Veteran's disability, for the reasons set forth above, the opinions sufficiently describe his condition for the Board's evaluation to be fully informed, and the record does not suggest that an additional medical opinion is warranted or necessary to decide the claim.  See Barr, 21 Vet. App. at 311.  

In reaching these conclusions, the Board has considered the Veteran's contentions.  However, as a lay witness, the Veteran is only competent to report on factors such as his medical history and observable symptomatology, such as pain.  E.g., Layno, 6 Vet. App. at 469-70.  While the Board does not doubt that the Veteran has a history of pain that has been felt in his right hip region, determining the possible cause of such pain, or attributing such pain to a specific surgical procedure, such as a bone graft, is beyond the scope of lay observation.  Thus, a determination as to the source of the Veteran's hip pain or the etiology of his disability requires specialized training.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his current disability.  See 38 C.F.R. § 3.159(a)(1).  Moreover, as detailed above, there is no competent evidence of record indicating that the Veteran's disability is etiologically related to his active military service or to his service-connected right wrist disability.  

The Board also acknowledges the Veteran's reports that he has experienced hip pain since the 1998 bone graft procedure.  However, contemporaneous medical evidence of record suggests otherwise.  See Curry v. Brown, 7 Vet. App. 59, 67-68 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  As documented above, orthopedic treatment records dated in 1999 and 2000, which include notations regarding the Veteran's right wrist fusion surgery, provide no indication that the Veteran exhibited or reported any right-hip related symptoms.  Additionally, the March 2002 VA treatment record noted above provides that the Veteran reported the onset of bilateral hip pain, including sharp pains on the right side, as one year prior.  As such, these records also raise some doubt as to examiner R.N.'s finding that the Veteran's reported hip pain related to his graft in April 2001 indicated post-operative donor site pain for a couple of years.  See Caluza, 7 Vet. App. at 511; Curry, 7 Vet. App. at 67-68.  

However, to the extent that the Veteran has experienced pain in his right hip region since the 1998 bone graft procedure, the objective medical evidence of record weighs against a finding that the pain is attributable to the bone graft or to a particular hip condition.  While examiner R.N. acknowledged that the April 2001 VA treatment record reflected post-operative donor site pain for a couple of years following the October 1998 surgery, there was no longer donor site pain, and the Veteran's post-operative pain diagnosis was no longer active.  Moreover, based on both examiners' opinions, the competent evidence of record indicates that the Veteran's symptomatology during the course of the appeal has been related to sciatica and is not reflective of pain associated with an actual hip disorder.  As examiner R.N. stressed, it is not uncommon for people suffering from sciatica to report hip pain, but by being able to apply clinical expertise, clinicians are generally able to distinguish sciatica from hip conditions.  As such, the Board ascribes far greater weight to the opinions of competent medical professionals who provided the medical opinions described above.  Thus, despite the Veteran's reports of hip pain since the bone graft procedure, the evidence weighs against a finding that reported pain in the hip region supports a finding of continuity of symptomatology that is sufficient to establish entitlement to service connection.  See Caluza, 7 Vet. App. at 511; Curry, 7 Vet. App. at 67-68.  

In summary, the competent medical evidence of record weighs against a finding that a nexus exists between the Veteran's right hip disability and his active military service, to include his service-connected right wrist disability.  Additionally, presumptive service connection for arthritis is not warranted, as there is no evidence of arthritis within one year of the Veteran's active service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for the Veteran's right hip disability is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


